DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office action mailed 12 May 2022, regarding claims 1-21, the prior art of record fails to disclose or reasonably suggest an optical fiber connector for terminating a multi-fiber cable, the optical fiber connector comprising a plurality of optical fiber ferrules configured to terminate a plurality of optical fibers of the multi-fiber cable, a connector housing assembly having a front end portion and a rear end portion spaced apart along a longitudinal axis, a width perpendicular to the longitudinal axis, and a height perpendicular to the width and perpendicular to the longitudinal axis, the connector housing assembly configured to hold the plurality of optical fiber ferrules such that the plurality of optical fiber ferrules are exposed through the front end portion for making optical connections when the optical fiber connector is plugged into a mating receptacle and such that the plurality of optical fibers terminated by the plurality of optical fiber ferrules are arranged in the connector housing assembly in a plurality of groups of at least two optical fibers, the optical fibers in each group being spaced apart along the height of the connector housing assembly and the groups of optical fibers being spaced apart along the width of the connector housing assembly, a single cable boot configured to receive the multi-fiber cable adjacent the rear end portion of the connector housing assembly such that the plurality of optical fibers extend through the single cable boot to the plurality of optical fiber ferrules, a plurality of depressible locking tabs spaced apart along the width of the connector housing assembly, the plurality of depressible locking tabs being configured to latch with recesses of the mating receptacle to releasably secure the optical fiber connector in the mating receptacle and wherein the connector housing assembly comprises an upper portion and a lower portion spaced apart along the height, wherein each of the plurality of depressible locking tabs are above the upper portion of the connector housing assembly, and wherein the optical fiber connector is free of depressible locking tabs below the lower portion of the connector housing assembly in addition to the accompanying features of the independent claim.
As stated in the previous Office action mailed 12 May 2022, regarding claims 22-30, the prior art of record fails to disclose or reasonably suggest an optical fiber connector for terminating a multi-fiber cable, the optical fiber connector comprising a plurality of optical fiber ferrules configured to terminate a plurality of optical fibers of the multi-fiber cable and a connector housing assembly having a front end portion and a rear end portion spaced apart along a longitudinal axis, a width perpendicular to the longitudinal axis, and a height perpendicular to the width and perpendicular to the longitudinal axis, the connector housing assembly configured to hold the plurality of optical fiber ferrules such that the plurality of optical fiber ferrules are exposed through the front end portion for making optical connections when the optical fiber connector is plugged into a mating receptacle and such that the plurality of optical fiber ferrules are arranged in pairs, the optical fiber ferrules in each pair being spaced apart along the height of the connector housing assembly and the pairs of optical fiber ferrules being spaced apart along the width of the connector housing assembly in addition to the accompanying features of the independent claims.
A close prior art of record is U.S. Patent Application Publication 2017/0343740 to Nguyen.  Nguyen teaches an optical fiber connector (Figures 3A, 3B, 4A and 4B) comprising a plurality of optical fiber ferrules, a connector housing having a front end portion and a rear end portion spaced apart along a longitudinal axis, a width perpendicular to the longitudinal axis, and a height perpendicular to the width and perpendicular to the longitudinal axis, the connector housing assembly configured to hold the plurality of optical fiber ferrules such that the plurality of optical fiber ferrules are exposed through the front end portion for making optical connections when the optical fiber connector is plugged into a mating receptacle and such that the plurality of optical fibers terminated by the plurality of optical fiber ferrules are arranged in the connector housing assembly in a plurality of groups of at least two optical fibers, the optical fibers in each group being spaced apart along the height of the connector housing assembly and the groups of optical fibers being spaced apart along the width of the connector housing assembly and a plurality of depressible latches/remote latches above the top portion of the connector housing.
But Nguyen fails to teach the plurality of depressible locking tabs being configured to latch with recesses of the mating receptacle to releasably secure the optical fiber connector in the mating receptacle.  Nguyen further fails to teach the optical fiber ferrules in each pair being spaced apart along the height of the connector housing assembly
Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874